OFFICIAL BUSINESS                           j£^ U.S.POSTAGE»PITNEYBOWES
                                                STATE OF TEXAS
                                                PENALTY FOR
                                                                                                   ZIP .7 8.701
                                                PRIVATE USE                                        02   1VV       00O4f
                                                                          Q. U.
                                                                                                   0001401623 JUL 02 2015
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711




                                               RE: WR-82,652-01

                                               PRESIDING JUDGE 63RD JUDICIAL DISTRICT
                                               100 EAST BROADWAY
                                                                                                                                     JU&Jkr:

                                                                             RETURN      TO    SENDER
                                                                          NO      MAIL   RECEPTACLE
                                                                            "UNABLE      TO    FORWARD

                                                           BC:     7 8 7;i:123:©e;&8            *21:93 -0:1 41.1 --.e.B•       i:3

                                  47 EWE-N3^7^a^ft<3..B8          l||ll1H|M]Hl!Ml"lll:n1J,!,il,P,Hi,:,!hMl!l!,,lll,l,.il,].l